                                                Case 2:17-cv-01767-JAD-NJK Document 49 Filed 01/30/19 Page 1 of 2


                                   1            LAW OFFICES OF ROBERT P. SPRETNAK
                                                Robert P. Spretnak, Esq. (Bar No. 5135)
                                   2            8275 S. Eastern Avenue, Suite 200
                                                Las Vegas, Nevada 89123
                                   3            Telephone: (702) 454-4900
                                                Fax: (702) 938-1055
                                   4            Email: bob @ spretnak.com
                                                Attorney for Plaintiffs
                                   5
                                                CLARK COUNTY SCHOOL DISTRICT
                                   6            OFFICE OF THE GENERAL COUNSEL
                                                S. Scott Greenberg, Esq. (Bar No. 4622)
                                   7            5100 W. Sahara Avenue
                                                Las Vegas, Nevada 89146
                                   8            Telephone: (702) 799-5373
                                                Fax: (702) 799-5505
                                   9            Email: greens2 @ nv.ccsd.net
                                                Attorneys for Defendant
                               10
                               11                                             UNITED STATES DISTRICT COURT
                               12                                                     DISTRICT OF NEVADA
                                                                                                )
                               13               GARLAND HENDERSON; and                          )  Case No.: 2:17-cv-01767-JAD-NJK
                                                TAMMIE KEITH-HENDERSON,                         )
                               14                                                               )
                                                                Plaintiffs                      )  STIPULATION AND ORDER TO
                               15                                                               )  EXTEND TIME TO FILE
                                                        vs.                                     )  OPPOSITION TO DEFENDANT’S
                               16                                                               )  MOTION FOR ATTORNEY’S FEES
                                                CLARK COUNTY SCHOOL DISTRICT, a                 )  (ECF No. 48)
                               17               political subdivision of the State of Nevada,   )
                                                                                                )  (First Request)
                               18                               Defendant.                      )
                               19
                               20                      Plaintiffs GARLAND HENDERSON and TAMMIE KEITH-HENDERSON, and Defendant
                               21               CLARK COUNTY SCHOOL DISTRICT, a political subdivision of the State of Nevada, by and
                               22               through their respective counsel of record, hereby STIPULATE AND AGREE to extend the time
                               23               period for Plaintiffs to file an opposition to Defendant’s Motion for Summary Judgment (ECF No.
                               24               48) be extended by one week to February 8, 2019. Any opposition to this pending motion currently
                               25               is due to be filed by February 1, 2019, pursuant to LR 7-2(b). This is the first request to extend this
                               26               deadline.
                               27                      There is good cause for the requested extension. Counsel have been involved in discussions
                               28               relating to the appeal of the Court’s Order Granting Summary Judgment (ECF No. 45) and whether
T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                             Page 1 of 2
                                                Case 2:17-cv-01767-JAD-NJK Document 49 Filed 01/30/19 Page 2 of 2


                                   1            the parties can reach a resolution of this matter can be reached prior to the deadline for filing an
                                   2            appeal in this matter, which is February 7, 2019. While there are no guarantees as to whether these
                                   3            discussions will be fruitful, it is important that these discussions continue prior to the investment of
                                   4            additional time briefing the pending motion. This stipulation and, if approved, order, will set the
                                   5            deadline for filing any opposition to the pending motion for attorney’s fees past the deadline to file
                                   6            an appeal.
                                   7
                                   8            DATED: January 30, 2019.                               DATED: January 30, 2019.
                                   9            LAW OFFICES OF ROBERT P. SPRETNAK                      CLARK COUNTY SCHOOL DISTRICT
                                                                                                       OFFICE OF THE GENERAL COUNSEL
                               10
                                                By: /s/ Robert P. Spretnak                             By: /s/ S. Scott Greenberg
                               11                  Robert P. Spretnak, Esq.                               S. Scott Greenberg, Esq.
                               12               Attorney for Plaintiff                                 Attorneys for Defendant
                               13               8275 S. Eastern Avenue, Suite 200                      5100 W. Sahara Avenue
                                                Las Vegas, Nevada 89123                                Las Vegas, Nevada 89146
                               14
                               15
                               16                                                              ORDER
                               17                      IT IS SO ORDERED.
                               18                  Dated: January 31, 2019
                                                                                       _______________________________________________
                               19                                                      U.S. District Judge Jennifer A. Dorsey
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                             Page 2 of 2
